Exhibit 10.1
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of December 29, 2008, among ALLIS-CHALMERS
ENERGY INC., a Delaware corporation, as borrower (the “Borrower”), the
undersigned Guarantors (collectively, the “Guarantors”), ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent for the Lenders parties to the
hereinafter defined Credit Agreement (in such capacities, the “Administrative
Agent” and “Collateral Agent,” respectively) and the undersigned Required
Lenders.
Reference is made to the Second Amended and Restated Credit Agreement dated as
of April 26, 2007 among Borrower, the Administrative Agent, the Collateral Agent
and the Lenders parties thereto, as amended by a First Amendment to Second
Amended and Restated Credit Agreement dated as of December 3, 2007 (as amended,
the “Credit Agreement”). Unless otherwise defined in this Amendment, capitalized
terms used herein shall have the meaning set forth in the Credit Agreement; all
section, exhibit and schedule references herein are to sections, exhibits and
schedules in the Credit Agreement; and all paragraph references herein are to
paragraphs in this Amendment.
RECITALS
A. The Borrower has requested certain amendments to the Credit Agreement and the
Lenders are willing, on the terms and conditions set forth herein to amend the
Credit Agreement as hereinafter set forth.
Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:
Paragraph 1. Amendments. Effective as of the Second Amendment Effective Date,
the Credit Agreement is amended as follows:
1.1 Definitions. Section 1.01 of the Credit Agreement is amended as follows:
(a) The following definitions are amended in their entirety to read as follows:
“Agreement means this Second Amended and Restated Credit Agreement as amended by
the First Amendment to Second Amended and Restated Credit Agreement and the
Second Amendment to Second Amended and Restated Credit Agreement.”
Second Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



“Applicable Rate means the following percentages per annum set forth in the
table below, on any date of determination, with respect to the Type of Credit
Extension or commitment fee that corresponds to the Leverage Ratio at such date
of determination, as calculated based on the quarterly Compliance Certificate
most recently delivered pursuant to Section 6.02(a):

                                              Commitment     Letter of Credit  
      Pricing         Fee     and Eurodollar Rate     Base Rate   Level    
Leverage Ratio   + (basis points)     + (basis points)     + (basis points)    
  1    
Less than 2.50:1.00
    75.0       400.0       300.0     2    
Less than 3.00:1.00 but greater than or equal to 2.50:1.00
    85.0       425.0       325.0     3    
Less than 3.50:1.00 but greater than or equal to 3.00:1.00
    95.0       500.0       400.0     4    
Greater than or equal to 3.50:1.00
    105.0       650.0       550.0  

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first day of the fiscal quarter
of the Borrower immediately following the date of a Compliance Certificate
delivered pursuant to Section 6.02(a); provided, however, that if no Compliance
Certificate is delivered during a fiscal quarter within 10 days after such
Compliance Certificate is due in accordance with such Section, Pricing Level 4
shall apply as of the first day of such following fiscal quarter.
In the event that any Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Aggregate Revolving
Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate based upon the foregoing pricing grid (the “Accurate Applicable
Rate”) for any period that such Compliance Certificate covered, then (i) the
Borrower shall immediately deliver to the Administrative Agent a Compliance
Certificate for such period, (ii) the Applicable Rate shall be adjusted such
that after giving effect to the corrected Compliance Certificate the Applicable
Rate shall be reset to the Accurate Applicable Rate based upon the foregoing
pricing grid for such period as set forth in the foregoing pricing grid and
(iii) if the Accurate Applicable Rate is higher than the Applicable Rate based
upon the foregoing pricing grid, the Borrower shall immediately pay to the
Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such Accurate Applicable Rate for such period.”
“Base Rate means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate for such day,
and (c) the Eurodollar Rate for a one-month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus one
and one-quarter percent (1.25%); provided that, for the avoidance of doubt, the
Eurodollar Rate for any day shall be based on the rate appearing on the LIBOR I
screen (or any successor thereto) that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars at approximately
11:00 a.m. (London time) on such day. Any change in the Base Rate due to a
change in the Prime Rate, Federal Funds Rate or the Eurodollar Rate shall be
effective automatically and without notice to Borrower or any Lender on the
effective date of such change in the Prime Rate, Federal Funds Rate or
Eurodollar Rate, respectively.”
Second Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

2



--------------------------------------------------------------------------------



 



“Eurodollar Rate means for any Interest Period with respect to any Eurodollar
Rate Loan:
(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the LIBOR I screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or
(b) if the rate referenced in the preceding subsection (a) is not available, the
rate per annum determined by the Administrative Agent as the rate of interest
(rounded upward to the next 1/100th of 1%) at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.”
(b) The following definitions are inserted alphabetically into Section 1.01 of
the Credit Agreement:
“BCH means BCH Ltd., an Alberta, Canada corporation.”
“BCH Acquisition means the acquisition by Borrower of 100% of the Equity
Interests in BCH from BrazAlta Resources Corp., a Canadian-based corporation,
for up to $5,000,000 cash.”
“BCH Brazil means BCH Energy do Brasil Servicos de Petroleo Ltda., a
wholly-owned Subsidiary of BCH, organized under the laws of Brazil, providing
drilling services in Brazil.”
“CFSC means Caterpillar Financial Services Corporation.”
“CFSC Rig Financing means purchase money equipment financing provided by CFSC to
Borrower of up to $29,000,000 to enable Borrower to acquire the Rigs, which
financing will not exceed 80% of the purchase price of the Rigs, will have a six
year amortization and be repayable in 24 quarterly installments of principal and
interest and the interest rate shall not exceed ten (10%) per annum at the time
of funding such equipment financing.”
“Prime Rate means for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its “prime
rate.” Such rate is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.”
“Rigs means collectively those two land based petroleum drilling rigs
manufactured by either IDM Equipment LLC or Stewart and Stevenson and all
associated equipment installed thereon.”
Second Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

3



--------------------------------------------------------------------------------



 



“Second Amendment Effective Date means the date the Second Amendment to Second
Amended and Restated Credit Agreement by its terms becomes effective among the
parties thereto.”
“Second Amendment to Second Amended and Restated Credit Agreement means that
certain Second Amendment to Second Amended and Restated Credit Agreement dated
as of December 29, 2009, among the Borrower, the Guarantors, Royal Bank of
Canada, as Administrative Agent and Collateral Agent, and the Required Lenders.”
1.2 Section 6.07. Section 6.07 of the Credit Agreement is amended by deleting
clause (i) thereof and substituting therefor the following:
“(i) furnish to the Administrative Agent on each anniversary of the Second
Amended and Restated Closing Date a certificate or certificates of insurance
from the applicable insurance company evidencing the existence of insurance
required to be maintained by this Agreement and the other Loan Documents and
evidencing that Administrative Agent is listed as sole loss payee on property
insurance and the Administrative Agent and Lenders are additional insureds on
liability insurance; provided however, CFSC may be also listed as a loss payee
on property insurance covering the Rigs and as an additional insured on
liability insurance, giving effect to the first priority lien on the Rigs in
favor of CFSC in the event any payments are made under such insurance policies,”
1.3 Section 6.13. The last sentence of Section 6.13 of the Credit Agreement is
amended in its entirety to read as follows:
“At the time of the formation or acquisition of any Foreign Subsidiary owned
directly by the Borrower or directly by a Domestic Subsidiary of the Borrower,
the Borrower shall cause 66+2/3% (or such greater percentage as may be pledged
without triggering adverse tax consequences to the Borrower) of such Foreign
Subsidiary’s Equity Interests to be subjected to a lien to secure the
Obligations; provided, however, the foregoing shall not be applicable to Equity
Interest in BCH owned by Borrower (or a Domestic Subsidiary of the Borrower) for
so long as such Equity Interest is pledged to Standard Bank; provided further,
however, as soon as the lien in favor of Standard Bank is released, the Borrower
shall cause 66+2/3 (or such greater percentage as may be pledged without
triggering adverse tax consequences to the Borrower) of the Equity Interest in
BCH to be subjected to a lien to secure the Obligations.”
1.4 Section 7.01. Section 7.01 of the Credit Agreement is amended by deleting
the word “and” at the end of Section 7.01(o) and deleting the period at the end
of Section 7.01(p) and replacing it with a semicolon and adding new
Sections 7.01(q) and 7.01(r) to read in their entirety as follows:
“(q) Liens on assets of BCH and BCH Brazil after BCH becomes a Subsidiary of
Borrower following the BCH Acquisition, securing Indebtedness of up to
$23,000,000 owing by BCH and BCH Brazil to Standard Bank which Indebtedness is
permitted under Section 7.04(k); and
(r) Liens existing on the Equity Interest in BCH owned by Borrower (or a
Domestic Subsidiary of the Borrower) existing in favor of Standard Bank;
provided that (i) no such Lien shall be extended to cover property other than
such Equity Interest and (ii) the Indebtedness thereby secured is permitted by
Section 7.04(c);”
Second Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

4



--------------------------------------------------------------------------------



 



1.5 Section 7.02. Section 7.02 of the Credit Agreement is amended by deleting
the word “and” at the end of clause (k), deleting the period at the end of
clause (l) and substituting “; and” therefor and adding a new subsection (m) to
read as follows:
“(m) Investments by Borrower in BCH consisting of (1) Borrower paying $5,000,000
to BrazAlta Resources Corp. to acquire all of the Equity Interests in BCH owned
by BrazAlta Resources Corp., (2) Borrower providing up to $2,000,000 of working
capital to BCH, and (3) Borrower becoming liable as a guarantor for up to
$23,000,000 of BCH’s and BCH Brazil’s Indebtedness owing to Standard Bank.”
1.6 Section 7.04. Section 7.04(c) of the Credit Agreement is amended to read in
its entirety as follows:
“(c) Guaranty Obligations of the Borrower and/or any of its Subsidiaries in
respect of Indebtedness otherwise permitted hereunder of the Borrower; provided,
however, with respect to Indebtedness owing by DLS and/or DLS’ Subsidiaries in
connection with Local Argentina Financing Activities described in
Section 7.04(j), the Borrower will not incur any Guaranty Obligation in
connection therewith; provided further, however, with respect to Indebtedness
owing by BCH and BCH Brazil to Standard Bank described in Section 7.02(m), the
amount of the Guaranty Obligation of Borrower in respect thereof shall not
exceed $23,000,000;”
1.7 Section 7.04(e). Section 7.04(e) of the Credit Agreement is amended in its
entirety to read as follows:
“(e) Indebtedness of the Borrower and its Subsidiaries in respect of purchase
money obligations for fixed or capital assets, including the CFSC Rig Financing,
within the limitations set forth in Section 7.01(j); provided, however, that the
aggregate amount of such Indebtedness at any one time outstanding shall not
exceed $31,000,000; provided further, however, that the $31,000,000 cap shall be
reduced dollar for dollar for each dollar of CFSC Rig Financing principal
repaid;”
1.8 Section 7.04. Section 7.04(j) of the Credit Agreement is amended to read in
its entirety as follows:
“(j) Indebtedness of DLS and/or DLS’ Subsidiaries owing in connection with Local
Argentina Financing Activities incurred to fund local operations in Argentina or
Bolivia not to exceed the greater of (i) 15% of DLS’ consolidated tangible
assets and (ii) $30,000,000; provided, such Indebtedness may be secured by Liens
on assets of DLS and DLS’ Subsidiaries but shall not be otherwise secured nor
guaranteed by Borrower;”
1.9 Section 7.04. Section 7.04 of the Credit Agreement is amended by deleting
the word “and” at the end of clause (i), inserting the word “and” at the end of
clause (j) and inserting a new subsection (k) to read in its entirety as
follows:
“(k) Indebtedness of BCH and BCH Brazil owing to Standard Bank not to exceed
$23,000,000; provided, if any such Indebtedness is guaranteed by Borrower, the
amount of such Guaranty Obligations does not exceed $23,000,000; and provided
further such Indebtedness may not be secured by any assets of Borrower or any of
its Subsidiaries (other than BCH and BCH Brazil) but such Indebtedness may be
secured by Liens on assets of BCH and BCH Brazil;”
Second Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

5



--------------------------------------------------------------------------------



 



1.10 Section 7.10. Section 7.10 of the Credit Agreement is amended in its
entirety to read as follows:
“7.10 Change in Nature of Business. Engage in any material line of business
substantially different from (a) those lines of business conducted by the
Borrower and its Subsidiaries on the Second Amended and Restated Closing Date,
(b) the land contract drilling business or (c) other businesses reasonably
related to the business described in clauses (a) or (b).”
1.11 Section 7.12. Section 7.12 of the Credit Agreement is amended in its
entirety to read as follows:
“Section 7.12. Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement, any other Loan Document, the indentures governing
the Senior Unsecured Notes, the documents relating to the BCH Acquisition, the
loan documents governing the loan to BCH and BCH Brazil from Standard Bank and
the guarantee documents to which Borrower is a party guaranteeing the loan to
BCH and BCH Brazil from Standard Bank and the loan documents governing the CFSC
Rig Financing) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to the Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee
the Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Sections 7.04(e), or 7.05 solely to the extent any such negative pledge relates
to the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person.”
1.12 Section 7.14. Section 7.14 of the Credit Agreement is amended in its
entirety to read as follows:
“7.14 Capital Expenditures. Make or incur capital expenditures in excess of
$155,000,000 for the 2008 Fiscal Year(including any Investments described in
Section 7.02(l)(ii)), $120,000,000 for the 2009 Fiscal Year and for the 2010
Fiscal Year and each Fiscal Year thereafter, on a rolling four-quarter basis,
make or incur capital expenditures in an amount in excess of 20% of the
Borrower’s Consolidated Net Worth as of the last day of the most recent quarter
end for which financial statements have been delivered pursuant to
Sections 6.01(a) or (b); provided, however, there shall be excluded from capital
expenditures “lost in hole” replacement capital expenditures invoiced to
customers of Borrower or its Subsidiaries by Borrower or its Subsidiaries in the
ordinary course of business unless any such invoice remains unpaid for more than
90 days after its due date, in which case such invoiced amount shall be included
in capital expenditures.”
Second Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

6



--------------------------------------------------------------------------------



 



Paragraph 2. Effective Date. This Amendment shall not become effective until the
date (such date, the “Second Amendment Effective Date”) the Administrative Agent
receives all of the agreements, documents, certificates, instruments, and other
items described below:
(a) this Amendment, executed by the Borrower, the Guarantors, and the Required
Lenders;
(b) from the Borrower and the existing Guarantors, such certificates of
secretary, assistant secretary, manager, or general partner, as applicable, as
the Administrative Agent may require, certifying (i) resolutions of its board of
directors, managers or members (or their equivalent) authorizing the execution
and performance of this Amendment and the other Loan Documents which such Person
is executing in connection herewith, (ii) the incumbency and signature of the
officer executing such documents, and (iii) no change in such Person’s
organizational documents since April 26, 2007;
(c) payment on the Second Amendment Effective Date to the Administrative Agent
of a fifty (50) basis point amendment fee calculated on the Aggregate Revolving
Commitment in effect on the Second Amendment Effective Date which fee will be
shared among each Lender timely approving the Second Amendment in accordance
with its Pro Rata share of the Aggregate Revolving Commitment, which fee once
paid will be fully earned and nonrefundable;
(d) fees and expenses required to be paid pursuant to Paragraph 5 of this
Amendment, to the extent invoiced prior to the Second Amendment Effective Date;
(e) evidence satisfactory to the Administrative Agent that any necessary
consents to the transactions contemplated in this Amendment from the holders of
the Senior Unsecured Notes has been obtained and is in full force and effect;
and
(f) such other assurances, certificates, documents and consents as the
Administrative Agent may require.
Paragraph 3. Acknowledgment and Ratification. As a material inducement to the
Administrative Agent and the Lenders to execute and deliver this Amendment, each
of the Borrower and the Guarantors (i) consents to the agreements in this
Amendment, (ii) agrees and acknowledges that the execution, delivery, and
performance of this Amendment shall in no way release, diminish, impair, reduce,
or otherwise affect the respective obligations of the Borrower or any Guarantor
under the Loan Documents to which it is a party, which Loan Documents shall
remain in full force and effect, and all rights thereunder are hereby ratified
and confirmed.
Paragraph 4. Representations. As a material inducement to the Administrative
Agent and the Lenders to execute and deliver this Amendment, each of the
Borrower and the Guarantors represents and warrants to the Administrative Agent
and the Lenders that as of the Second Amendment Effective Date and as of the
date of execution of this Amendment, (a) all representations and warranties in
the Loan Documents are true and correct in all material respects as though made
on the date hereof, except to the extent that any of them speak to a different
specific date, and (b) no Default or Event of Default exists.
Paragraph 5. Expenses, Funding Losses. The Borrower shall pay on demand all
reasonable costs, fees, and expenses paid or incurred by the Administrative
Agent incident to this Amendment, including, without limitation, Attorney Costs
in connection with the negotiation, preparation, delivery, and execution of this
Amendment and any related documents, filing and recording costs, and the costs
of title insurance endorsements, if any.
Second Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

7



--------------------------------------------------------------------------------



 



Paragraph 6. Miscellaneous.
(a) This Amendment is a “Loan Document” referred to in the Credit Agreement. The
provisions relating to Loan Documents in Article X of the Credit Agreement are
incorporated in this Amendment by reference. Unless stated otherwise (a) the
singular number includes the plural and vice versa and words of any gender
include each other gender, in each case, as appropriate, (b) headings and
captions may not be construed in interpreting provisions, (c) this Amendment
must be construed, and its performance enforced, under Texas law and applicable
federal law, (d) if any part of this Amendment is for any reason found to be
unenforceable, all other portions of it nevertheless remain enforceable, and
(e) this Amendment may be executed in any number of counterparts with the same
effect as if all signatories had signed the same document, and all of those
counterparts must be construed together to constitute the same document.
Paragraph 7. Entire Agreement. This amendment represents the final agreement
between the parties about the subject matter of this amendment and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
Paragraph 8. Parties. This Amendment binds and inures to the benefit of the
Borrower, the Guarantors, the Administrative Agent, the Collateral Agent, the
other Lenders, and their respective successors and assigns.
Paragraph 9. Further Assurances. The parties hereto each agree to execute from
time to time such further documents as may be necessary to implement the terms
of this Amendment.
Paragraph 10. Release. As additional consideration for the execution, delivery
and performance of this Amendment by the parties hereto and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into this
Amendment, the Borrower warrants and represents to the Administrative Agent, the
Collateral Agent and the Lenders that to the best of its knowledge no facts,
events, statuses or conditions exist or have existed which, either now or with
the passage of time or giving of notice, or both, constitute or will constitute
a basis for any claim or cause of action against the Administrative Agent, the
Collateral Agent or any Lender or any defense to (i) the payment of Obligations
under the Revolver Notes and/or the Loan Documents, or (ii) the performance of
any of its obligations with respect to the Revolver Notes and/or the Loan
Documents. In the event any such facts, events, statuses or conditions exist or
have existed, Borrower unconditionally and irrevocably hereby RELEASES,
RELINQUISHES and forever DISCHARGES Administrative Agent, the Collateral Agent
and the Lenders, as well as their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives, of and from
any and all claims, demands, actions and causes of action of any and every kind
or character, past or present, which Borrower may have against any of them or
their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives arising out of or with respect to
(a) any right or power to bring any claim for usury or to pursue any cause of
action based on any claim of usury, and (b) any and all transactions relating to
the Loan Documents occurring prior to the date hereof, including any loss, cost
or damage, of any kind or character, arising out of or in any way connected with
or in any way resulting from the acts, actions or omissions of any of them, and
their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives, including any breach of fiduciary
duty, breach of any duty of fair dealing, breach of confidence, breach of
funding commitment, undue influence, duress, economic coercion, conflict of
interest, negligence, bad faith, malpractice, intentional or negligent
infliction of mental distress, tortious interference with contractual relations,
tortious interference with corporate governance or prospective business
advantage, breach of contract, deceptive trade practices, libel, slander or
conspiracy, but in each case only to the extent permitted by applicable Law.
Second Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

8



--------------------------------------------------------------------------------



 



The parties hereto have executed this Amendment in multiple counterparts to be
effective as of the Second Amendment Effective Date.
Remainder of Page Intentionally Blank
Signature Pages to Follow.
Second Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

            BORROWER:

ALLIS-CHALMERS ENERGY INC.,
a Delaware corporation, as Borrower
      By:   /s/ Victor M. Perez         Victor M. Perez        Chief Financial
Officer   

Second Amendment to Allis-Chalmers
Energy Credit Agreement

 

Signature Page 1



--------------------------------------------------------------------------------



 



                      GUARANTORS:                
 
                    AirComp LLC   Allis-Chalmers Drilling LLC
 
                   
By:
  /s/ Victor M. Perez   By:   /s/ Victor M. Perez        
 
 
 
Victor M. Perez      
 
Victor M. Perez        
 
  Chief Financial Officer       Chief Financial Officer        
 
                    Allis-Chalmers Holdings Inc.   Allis-Chalmers Management LLC
 
                   
By:
  /s/ Victor M. Perez   By:   /s/ Victor M. Perez        
 
 
 
Victor M. Perez      
 
Victor M. Perez        
 
  Chief Financial Officer       Chief Financial Officer        
 
                    Allis-Chalmers Production Services LLC   Allis-Chalmers
Rental Services LLC
 
                   
By:
  /s/ Victor M. Perez   By:   /s/ Victor M. Perez        
 
 
 
Victor M. Perez      
 
Victor M. Perez        
 
  Chief Financial Officer       Chief Financial Officer        
 
                    Allis-Chalmers Tubular Services LLC   Rebel Rentals LLC
 
                   
By:
  /s/ Victor M. Perez   By:   /s/ Victor M. Perez        
 
 
 
Victor M. Perez      
 
Victor M. Perez        
 
  Chief Financial Officer       Chief Financial Officer        
 
                    Petro-Rentals LLC   Strata Directional Technology LLC
 
                   
By:
  /s/ Victor M. Perez   By:   /s/ Victor M. Perez        
 
 
 
Victor M. Perez      
 
Victor M. Perez        
 
  Chief Financial Officer       Chief Financial Officer        

Second Amendment to Allis-Chalmers
Energy Credit Agreement

 

Signature Page 2



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
      By:   /s/ Ann Hurley         Name:   Ann Hurley        Title:   Manager,
Agency   

Second Amendment to Allis-Chalmers
Energy Credit Agreement

 

Signature Page 3



--------------------------------------------------------------------------------



 



            L/C ISSUER AND LENDER:

ROYAL BANK OF CANADA,
as a Lender and L/C Issuer
      By:   /s/ Jason S. York         Name:   Jason S. York        Title:  
Authorized Signatory   

Second Amendment to Allis-Chalmers
Energy Credit Agreement

 

Signature Page 4



--------------------------------------------------------------------------------



 



            LENDER:

CATERPILLAR FINANCIAL
SERVICES CORPORATION,
as Lender
      By:   /s/ Christopher c. Patterson         Name:   Christopher C.
Patterson        Title:   Global Operations Manager—Capital Markets   

Second Amendment to Allis-Chalmers
Energy Credit Agreement

 

Signature Page 5



--------------------------------------------------------------------------------



 



            LENDER:

WELLS FARGO BANK, N.A.
as a Lender
      By:   /s/ Donald W. Herrick, Jr.         Name:   Donald W. Herrick, Jr.   
    Title:   Vice President   

Second Amendment to Allis-Chalmers
Energy Credit Agreement

 

Signature Page 6



--------------------------------------------------------------------------------



 



            LENDER:

NATIXIS,
as a Lender
      By:   /s/ Donovan C. Broussard         Name:   Donovan C. Broussard       
Title:   Managing Director            By:   /s/ Liana Tchernysheva        
Name:   Liana Tchernysheva        Title:   Director   

Second Amendment to Allis-Chalmers
Energy Credit Agreement

 

Signature Page 7



--------------------------------------------------------------------------------



 



            LENDER:

WHITNEY NATIONAL BANK,
as a Lender
      By:   /s/ Mark S. McCullough         Mark S. McCullough        Vice
President   

Second Amendment to Allis-Chalmers
Energy Credit Agreement

 

Signature Page 8